[Cite as Lampela v. Put-In-Bay, 2019-Ohio-2476.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    OTTAWA COUNTY


Robert D. Lampela                                      Court of Appeals No. OT-18-018

        Appellant                                      Trial Court No. 15 CV 256

v.

Village of Put-In-Bay, Ohio                            DECISION AND JUDGMENT

        Appellees                                      Decided: June 21, 2019

                                                   *****

        Thomas A. Sobekci, for appellant.

        Susan Keating Anderson and Max V. Rieker, for appellees.

                                                   *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Ottawa County Court of Common

Pleas which affirmed the decision of appellee to remove appellant from the office of

appellee’s village marshal. For the reasons set forth below, this court affirms the

judgment of the trial court.
       {¶ 2} Effective on August 11, 2015, defendant-appellee, Village of Put-In-Bay,

Ohio, removed plaintiff-appellant, Robert D. Lampela, from the office of village marshal.

Appellee previously brought seven charges against appellant pursuant to R.C. 737.171

arising from criminal charges against appellant for violations of R.C. 2921.13(A)(1),

2921.44(B), and 2903.21(A). These criminal charges were brought by the Ohio Attorney

General, who investigated public corruption allegations involving appellant. Separately,

this court reversed the trial court’s sole conviction of appellant for disorderly conduct.

State v. Lampela, 2016-Ohio-8007, 67 N.E.3d 836 (6th Dist.).

       {¶ 3} Appellant timely appealed appellee’s decision to the Ottawa County Court

of Common Pleas pursuant to R.C. 2506.01(A). Following a two-day “bench trial”

pursuant to R.C. 2506.03, the common pleas court affirmed appellee’s decision on April

3, 2018.

       {¶ 4} Appellant then filed this appeal setting forth two assignments of error:

                 I. The trial court erred when it failed to conduct the evidentiary

       analysis required by O.R.C. § 2506.04 and to generate an entry capable of

       review by the Court of Appeals, because the trial court’s Decision and

       Judgment Entry provides inadequate analysis to permit an appellate court to

       provide meaningful review of the decision. Decision And Judgment Entry

       at 1-3.

                 II. The trial court erred in finding the decision of the Village to be

       supported by a preponderance of reliable, probative, and substantial

       evidence. Decision And Judgment Entry at 3.

2.
                                  I. Standard of Review

       {¶ 5} We review a decision by a common pleas court on appeal from a final

administrative order for a question of law. Stanton v. Jerusalem Twp., 6th Dist. Lucas

Nos. L-13-1197, L-14-1070, 2015-Ohio-463, ¶ 4; R.C. 2506.04 (“The judgment of the

court may be appealed by any party on questions of law * * *.”). We review a question

of law de novo. Cleveland Clinic Found. v. Bd. of Zoning Appeals, 141 Ohio St.3d 318,

2014-Ohio-4809, 23 N.E.3d 1161, ¶ 25.

       {¶ 6} Courts of appeals do not review the supportive evidence of the

administrative agency’s decision; rather, we exclusively look to the supportive evidence

of the decision by the common pleas court. Id. at ¶ 27. We lack the common pleas

court’s power to weigh the evidence and are “more deferential to the lower court’s

decision.” Id. at ¶ 25. A lower court’s failure to explain its rationale or to identify

supporting evidence is not fatal unless we find, as a matter of law, the lower court’s

decision “was unsupported by the required evidence.” Id. at ¶ 28.

       {¶ 7} “Within the ambit of questions of law for appellate-court review is whether

the common pleas court abused its discretion.” Independence v. Office of the Cuyahoga

Cty. Executive, 142 Ohio St.3d 125, 2014-Ohio-4650, 28 N.E.3d 1182, ¶ 14. Abuse of

discretion “‘connotes more than an error of law or judgment; it implies that the court’s

attitude is unreasonable, arbitrary or unconscionable.’” Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 157,

404 N.E.2d 144 (1980). We must affirm unless, as a matter of law, we find “that the trial



3.
court’s decision is not supported by a preponderance of reliable, probative, and

substantial evidence.” Independence at ¶ 14.

       {¶ 8} “[P]reponderance of evidence means the greater weight of evidence. * * *

The greater weight may be infinitesimal, and it is only necessary that it be sufficient to

destroy the equilibrium.” Travelers’ Ins. Co. v. Gath, 118 Ohio St. 257, 261, 160 N.E.

710 (1928).

       {¶ 9} In citing to The American Heritage Dictionary (1981), the Ohio Supreme

Court stated, in reference to analogous R.C. 119.12 language, that reliable evidence “is

dependable; that is, it can be confidently trusted. In order to be reliable, there must be a

reasonable probability that the evidence is true.” Our Place, Inc. v. Ohio Liquor Control

Comm., 63 Ohio St.3d 570, 571, 589 N.E.2d 1303 (1992). Probative evidence “is

evidence that tends to prove the issue in question; it must be relevant in determining the

issue.” Id. Substantial evidence “is evidence with some weight; it must have importance

and value.” Id.

       {¶ 10} “[S]hould the procedural requirements of R.C. 2506.03(A)(1) to (A)(5) not

be satisfied by the initiating body, the common pleas court is directed to hear the appeal,

‘upon the transcript and such additional evidence as may be introduced by any party.’”

Gibraltar Mausoleum Corp. v. Toledo, 106 Ohio App.3d 80, 84, 665 N.E.2d 273 (6th

Dist.1995), citing R.C. 2506.03. “The common pleas court must then assess this

augmented record, giving due deference to the weight afforded the evidence by the

administrative board. This supplementation of evidence, however, does not alter the

common pleas court’s standard of review to affirm the administrative board’s decision

4.
absent the court’s conclusion that it is deficient in one of the aspects enumerated in R.C.

2506.04.” Id.

       {¶ 11} “In sum, the standard of review for courts of appeals in administrative

appeals is designed to strongly favor affirmance. It permits reversal only when the

common pleas court errs in its application or interpretation of the law or its decision is

unsupported by a preponderance of the evidence as a matter of law.” Cleveland Clinic,

141 Ohio St.3d 318, 2014-Ohio-4809, 23 N.E.3d 1161, at ¶ 30. As the Eighth District

stated in Austin v. Cuyahoga Metro. Hous. Auth., 8th Dist. Cuyahoga No. 107247, 2019-

Ohio-636, ¶ 23:

                Because R.C. 2506.04 limits our review to questions of law, there

       are two fundamental principles that we must adhere to with respect to the

       evidentiary-based arguments advanced in administrative appeals. On

       evidentiary matters, appellate courts are limited to reviewing to determine

       whether the trial court’s decision is unsupported by a preponderance of

       reliable, probative and substantial evidence. * * * “In this context, a

       reversal ‘as a matter of law’ can occur only when, having viewed the

       evidence most favorably to the decision, there are no facts to support” the

       trial court’s decision. * * * However, if the trial court considers evidence

       outside the administrative record by allowing additional evidence under the

       statutory scheme, the review of those determinations falls under the abuse

       of discretion standard of review. * * * Importantly, the prohibition on a

       court of appeals weighing evidence in an administrative appeal means that

5.
       the appellate court cannot find that the court of common pleas abused its

       discretion in the manner in which it weighed evidence. (Citation omitted.)

                                       II. Analysis

       {¶ 12} We will review appellant’s assignments of error together.

       {¶ 13} In support of his assignments of error, appellant argues the common pleas

court erred by failing to comply with R.C. 2506.04. Appellant argues the common pleas

court’s April 3, 2018 decision “contained no meaningful analysis of the case before it”

despite the volume of evidence. Appellant argued R.C. 2506.04 required the common

pleas court “to engage in an actual weighing [of] the evidence in the record,” and the

common pleas court failed to do so. Appellant further argued such weighing of evidence

required the common pleas court to at least “acknowledge relevant parts of the record.”

The result, argues appellant, makes it impossible for this court to conduct an “adequate

review” or a “meaningful review” of the lower court’s decision, absent the required “facts

and reasoning.” Appellant further argued “it is a stretch to say that any of the charges are

supported by evidence which would permit a finding by a preponderance of the evidence,

that Lampela is guilty of malfeasance, nonfeasance, incompetency, neglect of duty, or

insubordination.” According to appellant, the common pleas court’s decision only

contained “conclusions, the bases for which were not identified. There was zero analysis,

no resolution of disputed testimony.” Appellant concedes, this court “must determine for

itself whether the trial court’s Decision and Judgment Entry is adequate to permit this

Court to conduct an appropriate review.”



6.
       {¶ 14} In response, appellee argues the common pleas court did not err. Appellee

argues Holbrook v. Village of Marblehead, 6th Dist. Ottawa No. OT-05-033, 2006-Ohio-

1397 is a controlling, similar case of a village marshal’s removal pursuant to R.C.

737.171. Appellee further argues this court’s decision “was the correct decision in 2006

and, applying the same principles and same standard of review today, must result in the

same affirmance in the case involving Lampela.” Appellee argues the common pleas

court identified in its decision the evidence supporting its decision. “After a two day

trial, the trial court rendered a thorough decision that set forth each of the charges,

articulated the evidence if [sic] found to be in support of these charges, and applied the

correct legal standard in upholding the Village Council’s decision.” Appellee further

argues the common pleas court did not abuse its discretion because both “the Village

Council and the trial court concluded that ample, reliable, probative, and substantial

evidence existed to remove Lampela from the position of police chief.” According to

appellee, appellant “has lost all trust and credibility with both the Village administration

and the public,” and his ability to testify as a State’s witness “which is a fundamental and

indelible requirement of all sworn peace officers in Ohio” is “called into serious

question” and “effectively disqualified from continuing in the area of law enforcement.”

       {¶ 15} It is well-settled that a court of record generally speaks only through its

journal. Schenley v. Kauth, 160 Ohio St. 109, 111, 113 N.E.2d 625 (1953). The common

pleas court’s journalized decision at issue is in the record for our review and states its

conclusions of fact as follows:



7.
            This cause comes before this Court on appeal from the decision of

     the Village of Put-in-Bay terminating the employment of Robert D.

     Lampela. A hearing was held and Briefs were submitted. Also before this

     Court is a Motion to Strike Brief filed by Put-in-Bay.

            Appellant Richard Lampela (“Lampela”) was employed a Chief of

     Police for Appellee, the Village of Put-in-Bay (“Village”).

            On February 27, 2015, Lampela was charged in the Ottawa County

     Municipal Court with two counts of violation of R.C. 2921.13(A)(1), one

     count of violation of R.C. 2921.44(B) and one count of R.C. 2903.21(A).

     On February 28, 2015, the Mayor of the Village of Put-in-Bay (“Mayor”)

     hand-delivered a letter to [Lampela] regarding criminal charges in Ottawa

     County Municipal Court. The letter informed Lampela that he was being

     placed on administrative leave.

            On July 2, 2015 the Mayor served upon Lampela “Notice of

     Charges” informing Lampela that charges had been brought against him

     pursuant to R.C. 737.171. There were seven charges alleging that

     Lampela[:] (1) inappropriately pulled a weapon, (2) failed to submit forms

     to the Bureau of Adult Detention, (3) negligently accounted for police

     badges, (4) failed to return a police badge pursuant to an order, (5) failed to

     provide adequate training, (6) conducted himself in a manner which placed

     the Village in a negative light, and (7) conducted himself in a manner

     which made it difficult to obtain liability insurance for the Department.

8.
     The matter was heard at a regular Village of Put-in-Bay meeting held

     August 10, 2015. After all of the evidence was heard, council voted to

     terminate the employment of Lampela.

            Regarding [Charge 1], Lampela pulled his weapon out in front of

     two subordinate officers in March, 2010. After an investigation, it was

     determined that Lampela’s conduct was not proper or safe. As a result,

     Lampela’s firearms instructor certification was revoked by the Ohio Peace

     Officer’s Training Academy. Regarding Charge [2], Lampela failed to

     submit forms to maintain compliance with the Bureau of Adult Detention

     for the temporary holding facility located at Put-in-Bay. Regarding Charge

     3, Lampela would allow officers to take badges home for the winter and did

     not get them back; thus, failing to properly complete inventory. Regarding

     Charge 4, Lampela did not return one of two personal badges issued to him.

     Regarding Charge 5, the report prepared by the Ohio Attorney General’s

     office opined that Lampela failed to train department staff. Regarding

     Charge 6, Lampela was the subject of approximately fifty newspaper

     articles, which were not complimentary to the Village or the Police

     department. He also failed to respond to media properly and timely; thus

     placing the Village in a negative light. Regarding Charge 7, the Village’s

     insurance refused to renew its liability policy and the Village was rejected

     by more than 50 insurance companies when attempting to obtain alternate



9.
      liability insurance. The Village was able to obtain insurance, but at a

      higher rate. This was due to the actions of Lampela.

      {¶ 16} The common pleas court’s journalized decision then states its conclusions

of law as follows:

             R.C. 2506.04 provides in part,

             If an appeal is taken * * * the court may find that the order,

      adjudication, or decision is unconstitutional, illegal, arbitrary, capricious,

      unreasonable, or unsupported by the preponderance of substantial, reliable,

      and probative evidence on the whole record. Consistent with its findings,

      the court may affirm, reverse, vacate, or modify the order, adjudication, or

      decision, or remand the cause to the officer of body appealed from with

      instructions to enter an order, adjudication, or decision consistent with the

      findings or opinion of the court.

             In conducting its review, the common pleas court is to give due

      deference to a township’s resolution of evidentiary conflicts, and may not

      blatantly substitute its judgment for that of the township. [Snyder v.

      Beavercreek Twp., 2d Dist. Greene No. 2005-CA-53, 2006-Ohio-1612, ¶

      24, citing Dudukovich v. Lorain Metro. Hous. Auth., 58 Ohio St.2d 202,

      207, 389 N.E.2d 1113 (1979).] The common pleas court is required to

      affirm the township’s decision if it is supported by a preponderance of

      reliable, probative, and substantial evidence. Id.



10.
      {¶ 17} The common pleas court’s journalized decision then states the final

decision as follows:

             In the present case, the Court finds the decision of the Village is

      supported by a preponderance of reliable, probative, and substantial

      evidence. The decision of the Village is AFFIRMED. The Motion to Strike

      is DENIED. (Emphasis sic.)

      {¶ 18} This court has previously determined that conclusions of fact by a common

pleas court reviewing an administrative decision do not require any specific form and

may be summary in nature so long as “parties should be informed of the reasons for the

decision, and the courts should have something to review.” Niedziewcki v. Swancreek

Water Dist., 2018-Ohio-2865, 117 N.E.3d 894, ¶ 46-47 (6th Dist.).

      {¶ 19} We find the record before us contains “something to review,” along with

information of the reasons for the common pleas court’s decision. The record before us

shows on October 9, 2015, appellee filed, pursuant to R.C. 2506.02:

             [A] complete transcript of all the original papers, testimony, and

      evidence offered, heard and taken into consideration in issuing the final

      order, adjudication, or decision appealed from. The original papers include

      29 exhibits enumerated, indexed and organized as shown on the Index

      thereof and complete verbatim transcript of the August 10, 2015, hearing

      before Village Council in this matter.

      {¶ 20} The transcript of the August 10, 2015 hearing shows eight witnesses,

subject to cross-examination, provided testimony to the Village Council, and 13 exhibits

11.
were admitted as evidence over nearly five hours. Appellant was represented by counsel.

The Village Council then deliberated the matter in executive session. Then in open

session, the Village Council voted to terminate appellant’s employment by a vote of four

in favor, one opposed, and one abstention. Thereafter, appellee issued to appellant a

“Notice of Removal” dated August 11, 2015 stating as follows:

              This notice is provided to you to advise you that you have been

       removed from office effective immediately as a result of the serious charges

       which were brought against you by the Mayor. Pursuant to ORC 737.171 a

       hearing on the charges was held before Village Council on August 10,

       2015, at which time you were given the right to answer all of the charges

       against you. After conducting the hearing the council voted to concur with

       the charges and to immediately remove you from office. The removal was

       imposed by a two-thirds vote of all members of Village Council, and in

       accordance with ORC 737.171 and Codified Ordinance 244.06.

       {¶ 21} The record further shows the common pleas court, at appellant’s request

pursuant to R.C. 2506.03, held evidentiary hearings on June 6 and August 1, 2016.

During these hearings, the common pleas court heard testimony from six witnesses,

subject to cross-examination, and the introduction into the record of 27 exhibits by

appellee and 25 exhibits by appellant. Thus, the common pleas court had an augmented

record before it when it faced the standard of review to not blatantly substitute its

judgment on evidentiary disputes. Ultimately the common pleas court found appellee’s

decision was supported by a preponderance of reliable, probative and substantial

12.
evidence. We find as a question of law the common pleas court applied the appropriate

standard of review pursuant to R.C. 2506.04 when it affirmed appellee’s decision.

      {¶ 22} R.C. 737.171 states:

              Except as provided in [R.C. 737.162]. if the mayor of a village has

      reason to believe that a duly appointed marshal of the village has been

      guilty of incompetency, inefficiency, dishonesty, drunkenness, immoral

      conduct, insubordination, discourteous treatment of the public, neglect of

      duty, or any other acts of misfeasance, malfeasance, or nonfeasance in the

      performance of the marshal’s official duty, the mayor shall file with the

      legislative authority of the village written charges against that person

      setting forth in detail the reason for the charges, and immediately shall

      serve a true copy of the charges upon the person against whom they are

      made.

              Charges filed under this section shall be heard at the next regular

      meeting of the legislative authority occurring not less than five days after

      the date those charges have been served on the person against whom they

      are made. The person against whom those charges are filed may appear in

      person and by counsel at the hearing, examine all witnesses, and answer all

      charges against that person.

              At the conclusion of the hearing, the legislative authority may

      dismiss the charges, suspend the accused from office for not more than

      sixty days, or remove the accused from office.

13.
              Action of the legislative authority removing or suspending the

       accused from office requires the affirmative vote of two-thirds of all

       members elected to it.

              In the case of removal from office, the person so removed may

       appeal on questions of law and fact the decision of the legislative authority

       to the court of common pleas of the county in which the village is situated.

       The person shall take the appeal within ten days from the date of the

       finding of the legislative authority.

       {¶ 23} Despite appellant’s obvious disagreement with the decisions of the Village

Council and the common pleas court, the issue before this court is not to re-weigh the

evidence of whether the transcript supported the truth and validity of appellee’s decision,

but whether as a matter of law the common pleas court’s decision was not supported by a

preponderance of reliable, probative and substantial evidence. See Niedziewcki at ¶ 51.

It is immaterial if this court might arrive at a different conclusion than the common pleas

court as we “must not substitute [our] judgment for those of an administrative agency or a

trial court absent the approved criteria for doing so.” Id. at ¶ 38, quoting Henley v.

Youngstown Bd. of Zoning Appeals, 90 Ohio St. 3d 142, 147, 735 N.E.2d 433 (2000).

This court has previously determined “our standard of review requires us to affirm the

decision of the trial court unless we find that the trial court abused its discretion in

finding that appellant’s termination was supported by a preponderance of reliable,

probative and substantial evidence. For its part, the trial court must ‘give due deference to

the administrative resolution of evidentiary conflicts.’” Holbrook, 6th Dist. Ottawa No.

14.
OT-05-033, 2006-Ohio-1397, at ¶ 33, quoting Univ. of Cincinnati v. Conrad, 63 Ohio

St.2d 108, 111, 407 N.E.2d 1265 (1980).

       {¶ 24} We have reviewed the entire record and do not find, as a matter of law, the

decision of the common pleas court was unsupported by a preponderance of reliable,

probative, and substantial evidence. We do not find the common pleas court’s attitude

was unreasonable, arbitrary or unconscionable in its appellate review of the decision by

appellee to remove appellant from the office of village marshal. We find no abuse of

discretion as a question of law when the common pleas court affirmed appellee’s

decision.

       {¶ 25} Appellant’s first and second assignments of error are not well-taken.

                                     III. Conclusion

       {¶ 26} On consideration whereof, the judgment of the Ottawa County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                      Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
CONCUR.                                        _______________________________
                                                           JUDGE

Gene A. Zmuda, J.                               _______________________________
CONCURS AND WRITES                                          JUDGE
SEPARATELY.

15.
       ZMUDA, J.,

       {¶ 27} I agree with the majority’s conclusion that the trial court did not abuse its

discretion when it affirmed appellee’s removal of appellant from office, a decision that

was supported by a preponderance of reliable, probative, and substantial evidence. I

write separately to address appellant’s contention that the trial court’s analysis in its

written decision was insufficient to permit this court to conduct a meaningful review.

       {¶ 28} Under R.C. 2506.04, a trial court is required to make factual and legal

determinations based upon an examination of the substantial, reliable and probative

evidence contained in the record. Dudukovich v. Lorain Metro. Hous. Auth., 58 Ohio

St.2d 202, 207, 389 N.E.2d 1113 (1979). A trial court need not provide a detailed

decision in an administrative appeal. Warrensville Ctr., Inc. v. Warrensville Hts., 20

Ohio App.3d 220, 222, 485 N.E.2d 824 (8th Dist.1984). However, “for an appellate

court to conduct a meaningful review, sufficiently detailed reasoning should be specified

in the trial court’s order.” Cross v. A-Best Prods. Co., 8th Dist. Cuyahoga No. 90388,

2009-Ohio-2039, ¶ 22.

       {¶ 29} In Vang v. City of Cleveland, 8th Dist. Cuyahoga No. 104994, 2017-Ohio-

4187, the Eighth District considered the trial court’s review requirements in the context

of an argument analogous to appellant’s in the present case. There, the trial court’s

opinion contained

       no analysis whatsoever of the evidence in the record. It does not discuss

       any relevant testimony, does not identify what evidence the trial court

       found important or credible in affirming the Board, and does not provide

16.
       any analysis applying the relevant law to the evidence presented to the

       Board. It simply finds that the Board’s decision ‘was supported by a

       preponderance of reliable, probative, and substantial evidence’ and that it

       was not ‘unconstitutional, illegal, arbitrary, capricious, or unreasonable.’”

       Id. at ¶ 11.

Given the absence of any analysis contained in the trial court’s decision, the Eighth

District found that it could not determine whether the trial court fulfilled its review

obligations under R.C. 2506.04. Id. at ¶ 13. Consequently, the court reversed the trial

court’s judgment and remanded the matter for the court to prepare a decision that

contained the analysis required under R.C. 2506.04. Id. at ¶ 14.

       {¶ 30} In the present case, appellant cites Vang in support of his argument that the

trial court’s decision inadequately analyzed the issues before it. However, the trial

court’s decision in this case differs from the decision in Vang in its analytical scope.

Here, the trial court’s decision identified the evidence that was contained in the record,

and tied the evidence to each of the charges that appellee relied upon to justify its

decision to remove appellant from office. The court cited the law that is relevant to this

case, and then found that appellee’s decision to remove appellant was supported by a

preponderance of reliable, probative, and substantial evidence.

       {¶ 31} While the trial court’s application of the relevant law to the evidence

contained in the record was set forth in summary fashion, its reasoning could be gleaned

from the manner in which the court articulated the facts. A review of the trial court’s

decision reveals that the trial court found that the record substantiated the claims asserted

17.
against appellant by appellee. In particular, the trial court found that appellant pulled his

weapon in an improper and unsafe manner, failed to submit paperwork that was required

by the Bureau of Adult Detention, failed to properly maintain police badges or return his

own badge upon demand, failed to train department staff, failed to respond to media in a

manner that reflected poorly on appellee, and engaged in conduct causing an increase in

appellee’s insurance rates.

       {¶ 32} In light of the evidence set forth in the trial court’s decision, as well as the

trial court’s recitation of the relevant law and its application of the law to the facts, I find

that this case is factually distinct from Vang. While the trial court’s decision could have

been more thorough in its identification of what evidence it found important, and in its

application of the law to that evidence, I find that the decision provides sufficient detail to

enable this court to conduct a meaningful review. With this additional analysis in mind, I

concur.




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




18.